Citation Nr: 1109550	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.   Entitlement to a disability rating in excess of 50 percent for dysthymic disorder. 

2.  Entitlement to a total rating for compensation purposes due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in St. Louis, Missouri, which continued the 50 percent rating for the Veteran's service-connected dysthymic disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board unfortunately concludes that another remand is necessary in order for VA to fulfill its duty to assist.

Notably, in a statement received in February 2011, the Veteran, through her representative, intimated that there were outstanding VA medical records that needed to be obtained in order to properly evaluate the Veteran's dysthymic disorder.  Reference is made to the apparent fact that the Veteran receives routine psychiatric treatment through the St. Louis VA Medical Center (VAMC).  However, the claims file only includes treatment records from that facility dated up to June 2006.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

The Veteran should also be scheduled for a VA psychiatric examination to assess the current severity of her dysthymic disorder.  Her last examination was in July 2006, which makes it four-and-a-half years old.  In that regard, the Board is quite aware the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, given the time that has passed, the apparent outstanding record of routine psychiatric treatment, and the assertion from the Veteran that her dysthymic disorder results in total occupational impairment, the Board finds a new examination is warranted.  

As for her claim for a TDIU, in correspondence dated in January 2011, the Veteran indicated that she was last employed by the St. Louis Public School District in 2001.  She explicitly requested that VA obtain these personnel records as evidence of her inability to report to work regularly due to her psychiatric disorder.  As of this date, these records have not been obtained and associated with the claims file.  The Veteran's personnel records from the St. Louis Public School District are potentially relevant to the issue of entitlement to a TDIU and must be obtained prior to the adjudication of that claim.

Further, the Board finds that the Veteran's claim for a TDIU warrants referral for extraschedular consideration.  The record reflects that the Veteran was last employed by the St. Louis Public School District in 2001, at which time she alleges she was unable to report to work regularly due to her psychiatric disorder.  In a December 2001 decision, the Social Security Administration (SSA) found that the Veteran had not engaged in substantial gainful activity since January 22, 2001, due to severe depression, anxiety, and personality disorder.  Finding that the Veteran's "mental impairments" resulted in moderate restriction on the activities of daily living, moderate difficulties in maintaining social function, and moderate difficulties in maintaining concentration, the SSA determined that she was unable to complete even simple tasks at a competitive rate on a sustained basis and was unable to perform the requirements of her past relevant work.  As such, the SSA awarded the Veteran disability benefits from January 2001.  However, these determinations of the SSA conflict with the report of the July 2006 VA examination, which concluded that the Veteran had only moderate social and industrial impairment based on her symptomatology.  

The Board notes that the Veteran was found by the SSA to be unable to perform the requirements of her past relevant work due to her psychiatric disabilities alone.  No physical disabilities factored into the December 2001 SSA decision.  This suggests that the Veteran's service-connected dysthymic disorder may result in total occupational impairment.  As such, and if the Veteran's rating remains less than 70 percent, the RO should refer the issue of entitlement to a TDIU to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases, the RO should obtain all available personnel records from the St. Louis Public School District's Human Resources Department in St. Louis, Missouri, relevant to the Veteran's employment there until 2001.  Any negative search result should be noted in the record. 

2.  Obtain a complete copy of the Veteran's treatment records from the St. Louis VAMC since June 2006.  Any negative development should be included in the claims file.

3.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of her dysthymic disorder.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all current manifestations of the Veteran's dysthymic disorder.  To the extent possible, the manifestations of the service-connected dysthymic disorder should be distinguished from those of any other psychiatric disorder found to be present.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected dysthymic disorder.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected dysthymic disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

The examiner should also provide an opinion concerning the impact of the Veteran's dysthymic disorder on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's dysthymic disorder, in and of itself, precludes him from obtaining or maintaining gainful employment.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4.  Upon completion of the above, readjudicate the issues on appeal.  If warranted, the RO should then submit the TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).

5.  Thereafter, if any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


